Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants arguments and amendments filed on 09/02/2022 in response to the office action dated 03/02/2022. Claim amendments necessitated the withdrawal of 102 rejection and the modified and new rejections presented in this action. The action is made final. Applicants arguments have been fully considered. Arguments, which are directed to withdrawn rejections, are thus rendered moot. The arguments in regards to the reiterated rejections/references from the previous office action are addressed below. Claims 153, 154, 161, 168 are amended and claim 171 has been added new. Claims 1-152, 160 has been cancelled. The pending claims 153-159, 161- 71 are herein acted on the merits.
				Response to Applicants’ Arguments
	103 rejection: Baba and Stanton
	Applicants argue that Baba does not teach the use of formulation of bucillamine that is dosed at an interval between 5 and 7 hours. Stanton is concerned with the levels of cysteamine not bucillamine and bucillamine is not actually used in the compositions with Stanton. Stanton concerns treating a number of conditions, not just cystinuria. Further argued is that claims 161 and its dependents are directed to a method treating cystinuria require a second dosing of bucillamine that is five to seven hours after a first dosing. This interval was determined from a simulated release study as described in Example 6 of the present application. Example 6 surprisingly demonstrates that improved pharmacokinetics for cystinuria can be obtained by "a modified-release approach that provides fractions of the total daily bucillamine dose about every 4 to 8 hours, and preferably about every 6 hours (rather than more or less frequent dosing)..." The references, either alone or in combination, would lead the skilled person to the particular dosing interval for bucillamine specified in the claims for use in treating cystinuria. 

	In response, Baba explicitly teach that bucillamine is used for treating cystinuria and the daily dosage can be given in one or a few divided doses (col. 2, lines 47-51). Such teachings clearly indicate that bucillamine composition can be provided at different intervals. Dosing regimen is within the skill of an artisan and is routinely adjusted based on the condition, age etc. Further as stated in the rejection below another agent which is useful for cystinuria, e.g. penicillamin is administered in 4 divided doses. Hence a person of ordinary skill in the art would have found it obvious to try administering an effective amount of bucillamine composition for e.g. every 6 hours (4 divided doses) to treat cystinuria from the combined prior art teachings. 
	As to Stanton, the reference has been cited to teach preparing controlled release compositions of various drugs including bucillamine. Hence from Stanton a person of ordinary skill in the art would have found it obvious to formulate a modified release bucillamine composition to be used in the method of Baba. It is noted that Stanton explicitly teach the gastro-retentive formulation, a floating formulation including a matrix including one or more polymers (e.g. cellulosic polymers, hydrophilic polymers) for controlled release of the drugs. It is within the skill of an artisan to formulate a modified release dosage form that comprises bucillamine and control release polymers to release the drug at specific dosing intervals. Thus, the claims would have been obvious over the combined prior art teachings. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 154, 161-167 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (IDS: US 5266595) and Penicillamin document (March 16 2017) in view of Stanton et al. (WO 2017/161318, international filing date: 17 March 2017, priority data: 17 March 2016).
Baba teaches a method of treatment of cystinuria comprising administering a composition comprising bucillamine or a pharmaceutically acceptable salt thereof in an effective amount, is administered orally, parenterally, in the dosage form of a tablet, granule, powder or injection, orally administered at a dose of 10-3000 mg/day (See claims 1-9, col. 2, lines 39-46). The dosage of bucillamine or salts thereof is adjusted depending on the symptom, dosage from, age, etc. In case of the oral dose, the usual daily dosage is 10-3000 mg, preferably 50-1500 mg or 100-1200 mg, which can be given in one or a few divided doses (col. 2, lines 47-51). 
Penicillamin document teach the use of drug in cystinuria and is administered orally 1-4 g/day in 4 divided doses (see p 1, lines 5-6, -Cystinuria, lines 20-23). 
Baba is not explicit in teaching that the pharmaceutical composition comprises the first and second treatment dose. 
Stanton teachings are to the compositions for controlled release of cysteamine and its use. Stanton teach pharmaceutical compositions of cysteamine precursors in the gastrointestinal tract, for e.g. thiol compounds including bucillamine (abstract, p 4, Summary, lines 15-19, 28, p 5, line 32, line 40, claims 1, 3, 4, 6). Formulation methods include both time dependent (e.g. immediate release, sustained release) and physiology-dependent release mechanisms (e.g. coatings that resist dissolution in acidic gastric juice, gastro-retentive formulations which float on the chyme and hence are retained in the stomach) (p 4, lines 38-40). In particular embodiments, the gastro-retentive formulation is a floating formulation including a matrix including one or more polymers (e.g. cellulosic polymers, hydrophilic polymers and (ii) effervescent agent (See p 6, lines 4-27). The pharmaceutical formulation includes a mixed formulation of first active component formulated for immediate release and second active component for delayed release (see p 11, lines 36-40, p 17, lines 35-39). See fig. 15 for oral dosage forms comprising immediate release and sustained release. Further taught is that the immediate release component may form an outer layer that is rapidly dissolved leaving a core sustained release component that remains in the stomach by one or more of the gastro-retentive mechanism described herein (p 64-65, lines 40-41, lines 1-3), gastro-retentive formulations include, e.g. expandable matrix formulation, floating formulation, magnetic, mucoadhesive etc. (p 87, lines 1-3).  
From the teachings of Stanton, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to formulate a modified release composition of bucillamine that comprises the first treatment dose and then the second treatment dose. As to the dose amounts, Baba teach 50-1500 mg/day which falls within one of the claimed doses (see claim 162). From the teachings of Stanton, it is obvious that the release rate can be controlled and it is possible to manipulate the release rate by means of e.g. changing the formulation parameters, e.g. release polymers. A person of ordinary skill in the art would have found it obvious to deliver the drug at an interval of five to seven hours between doses because penicillamin, another drug shown to be useful in the treatment of cystinuria is administered in 4 divided doses. Baba explicitly teach that the bucillamine doses can be given in one or few divided doses/day. A person of ordinary skill in the art from Penicillamin document would have found it obvious to try administration of the modified release dosage bucillamine composition formulated from Stanton’s teachings to treat cystinuria in Baba’s method in expectation of achieving therapeutic results. A person of ordinary skill in the art would have been motivated to administer a modified release dosage form of bucillamine composition for the treatment of cystinuria to provide delivery of the drug and its doses at specific intervals as necessary. Thus claim 161 would have been obvious over the prior art. As to claim 162, if 1000 mg is administered for a 70 kg adult, it is equivalent to 14 mg/kg or less of an average total daily dose. Shanton teach formulations comprising an immediate release component and a sustained release component comprising gastro-retentive feature, e.g. expandable matrix formulation, floating formulation (p 87, lines 1-2).  Thus claims 163, 167, 154, would have been obvious over the combined prior art teachings. As to claims 164-165, it is noted that administration of a therapeutically effective amount of Baba’s composition (which is the same as instantly claimed) to subjects with cystinuria would substantially have the same pharmacological effects of reduction of urinary cystine concentration (below 250 mg/ml) and the first treatment dose effects of achieving extended duration therapeutic effect for at least 8h. As to claims 154, 166 Stanton teach floating formulation including a matrix including one or more polymers and further comprise effervescent agent. From the teachings of Shanton a person of ordinary skill in the art would have found it obvious to formulate a modified release composition comprising layers of coating or matrix comprising differently releasing polymers and a gastro-retentive feature to deliver bucillamine. 
Claim(s) 158-159 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (IDS: US 5266595) and Penicillamin document (March 16 2017) as applied to claim 161 and in view Shinichi et al. (JP 2004026747 A). 
Baba and Penicillamin document teachings as discussed above. 
The prior art is not explicit in teaching the bucillamine composition for transdermal administration, e.g. patch.  
Shinichi teach transdermal absorption of medicine comprising drugs (e.g. bucillamine) composition for transdermal administration, e.g. patch (see abstract, [0026]). The composition comprises polymers and transdermal absorption enhancer [0034] [0035]. .
From Shinichi a person of ordinary skill in the art would have found it obvious to formulate a transdermal composition, e.g. patch comprising bucillamine for use in the method of Baba. One of ordinary skill in the art would have been motivated to formulate and use the bucillamine composition for transdermal administration, e.g. patch to derive therapeutic benefits in subjects. 

Claims 168-171 are rejected under 35 U.S.C. 103 as being unpatentable over Selley (US 9,238,018) in view of Stanton et al. (WO 2017/161318, international filing date: 17 March 2017, priority data: 17 March 2016).
Selley disclose pharmaceutical compositions comprising bucillamine and a method for treating gout in a mammal comprising administering bucillamine or its salt or its composition (Abstract, claims 1-4, 12-13, col. 7, lines 62-67).  The amount that can be used in the method range from 25 mg-400 mg (col. 8, lines 35-44, claims 2-4). 
Selley is not explicit in teaching the dose is administered every three to five hour intervals. 
Stanton teachings discussed as above. 
From Stanton a person of ordinary skill in the art would have found it obvious to formulate a modified release dosage from comprising bucillamine to administer the drug in treating gout at specific intervals. From Selley one of ordinary skill in the art would have found it obvious to administer a therapeutically effective amount of a modified pharmaceutical composition comprising bucillamine formulated from the teachings of Stanton, in a dosage amount of 250 mg or less to treat an inflammatory condition, e.g. gout. A person of ordinary skill in the art would have been motivated to administer a therapeutically effective amount of bucillamine composition to provide therapeutic effects in a subject with gout. As to the administration in 3-5 h intervals, a person of ordinary skill in the art would have found it obvious to administer a controlled release dosage form which can deliver bucillamine drug in 3-5 h. Further it is within the skill of an ordinary artisan to routinely adjust the dosage regimen for e.g. 3-5 h interval dosing times based on the symptoms, age etc. A skilled artisan would routinely optimize the dosage frequency or regimen of the active drug to improve therapeutic effect and patient compliance. Thus claims 168-171 are addressed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 153, 155-157 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 153 depends on the cancelled claim 152. There is insufficient antecedent basis for this limitation in the claim.
Claim 155 recites a limitation of ‘’ The method according to claim 154, wherein the composition is formulated such that said first fraction’. Claim 154 do not comprise any fractions including any first fraction. There is insufficient antecedent basis for this limitation in the claim.
Claim 156 recites a limitation of ‘The method according to claim 161, wherein said modified release component’. However, claim 161 do not have any limitation to ‘modified release component’. Claim 157 depends on this rejected claim 156.  

Claim Objections
Claim 171 is objected to because of the following informalities:  Claim 171 is missing a period at the end of the sentence. Appropriate correction is required.

Note: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kitano teach a method for treatment of inflammatory intestinal disease comprising administering to a patient in need thereof an effective amount of bucillamine (US 6025393).
Conclusion
Applicant's amendment necessitated the modified and new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627